DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.

US 20150211852 A1 (hereinafter Park)
US 20030218741 A1 (hereinafter Guetta) 
US 20190025048 A1 (hereinafter Ohyama) (has height measurement to adjust the camera {para 84, 89, 92}; absolute height {para 165}; warpage measurement para 62; rotation {para 167, 93)
US 20140347465 A1 (hereinafter Takahashi, para 6, 100-102 Fig. 8 & Fig. 9)

US 20170169559 A1 (depth of field and adjustment in z-direction)
US 20170032540 A1 (para 63 & Fig.1 indicated z-axis movement)
US 20180106595 A1 (has x & z movement on gantry in Fig.2; two cameras 712, 713 para 197)
US 20160238373 A1 (rotation; para 5, Fig. 2; claim 12 & 13)
US 20160375524 A1 (also have deformation para 58)
US 20200158497 A1 (measuring deformation/warpage of wafer, para 72)






Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection have been fully considered but they are either not persuasive or moot for following reason.

Re: with respect to claim 1
Applicant amended claim 1 to include that the adjustment is adjustment of “a position” in three dimension and argued the amended limitation is not taught by the combination of Park and Guetta. 

Examiner presented new analysis based on combination of Park and Guetta. The analysis is presented in details in the prior art rejection section below. Therefore this argument is moot.  

Re: with respect to claim 11
Applicant has not amended claim 11 to include the position adjustment, yet applicant reasoned that the prior art is based on position. Applicant in page 15 of the remarks applicant argued “Nevertheless, according to the figures and disclosures of Guetta, Guetta does not disclose or suggest modifying the position of the objective 50 according to the measured result from the distance measuring apparatus. Thus, Guetta fails to disclose "the image capturing devices are adjusted by the adjustment apparatus according to the measured result from the distance measuring apparatus."”

Examiner would like to note that Guetta is teaching measuring distance and adjusting the focus, which teaches argued limitations of claim 11.

Therefore applicant’s arguments are not persuasive

Re: with respect to claim 16
Applicant amended the claim. 

Examiner presented new analysis. The analysis is presented in details in the prior art rejection section below. Therefore this argument is moot.  

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore the arguments are similarly not persuasive.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohyama.

Regarding Claim 1. Park teaches an optical measurement equipment [(abstract)] , comprising:	 an adjustment apparatus[(170, para 23, Fig.3 & Fig.2)] :	 and at least two image capturing devices [(131 & 132)]  having a field and attached to the adjustment apparatus, wherein a position of each of the image capturing devices are adjusted by the adjustment apparatus such that a portion to be measured of a workpiece is located within the field of the image capturing devices[(para 23)] .


Park does not explicitly show depth of field and adjustment for depth of field. Additionally park change position in two-dimensions instead of three dimension, specifically it does not adjust the height of the camera.

However, in the same/related field of endeavor, Ohyama teaches depth of field and adjustment mechanism to move imaging capturing devices position’s in the third or [(para 17-18, also see para 16; the depth of field is in the height direction)] . 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s cameras by incorporating the additional adjustment directions of Ohyama to enhanced focusing [(Ohyama para 16-19 Park para 29)] 

 

Park additionally teaches with respect to claim 2. The optical measurement equipment of claim 1, wherein the adjustment apparatus includes a holding structure, and the image capturing devices are movably attached to the holding structure [(Fig.3 & para 23)] .

Regarding claim 3. The optical measurement equipment of claim 1, wherein the adjustment apparatus includes a holding structure[(Fig.3)] , 
Park does not explicitly show the image capturing devices are rotatably attached to the holding structure

Ohyama teaches devices are rotatably attached to its holding structure [(Ohyama para 167, 93)].
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  such modification would enhance focusing of different kind of surface/area including inclined one[(Ohyama para 23)] 

Park additionally teaches with respect to claim 4. The optical measurement equipment of claim 1, wherein the adjustment apparatus includes a holding structure and a first guide structure, the image capturing devices are attached to the holding structure, and the holding structure is movably attached to the first guide structure [(rail 171 Fig.3 para 23)] .

Park additionally teaches with respect to claim 5. The optical measurement equipment of claim 4, wherein the adjustment apparatus further includes a second guide structure, and the first guide structure is movably attached to the second guide structure. [(the first rail slides on second rail, Fig.3 para 24)]

Park additionally teaches with respect to claim 6. The optical measurement equipment of claim 5, wherein the three-dimensional directions include a first direction and a second direction and the first direction is perpendicular to the second direction  [(Fig.3 para 23-24)]

Park in view of Ohyama additionally teaches with respect Claim 7. the optical measurement equipment of claim 5, wherein the adjustment apparatus further includes a third guide structure, and the second guide structure is movably attached to the third guide structure [(Ohyama teaches adjustment mechanism to move imaging element up and down, therefore when this is combined with the guide structure of Park, the combination teaches the optical measurement equipment of claim 5, wherein the adjustment apparatus further includes a third guide structure, and the second guide structure is movably attached to the third guide structure here up-down mechanism of Ohyama is 1st guide structure, Park’s 171 and 172 would be the second and third guide structure  )] 

Park in view of Ohyama additionally teaches with respect Claim 8. the optical measurement equipment of claim 7, wherein the three- dimensional directions include a second direction and a third direction, and the second direction is perpendicular to the third direction, and wherein the first guide structure is movable on second guide structure in the second direction and the second guide structure is movable on the third guide structure in the third direction [(Ohyama teaches adjustment mechanism to move imaging element up and down, therefore when this is combined with the guide structure  Ohyama’s up-down mechanism is 1st guide structure, Park’s 171 and 172 would be the second and third guide structure  )] 


Park additionally teaches with respect to claim 10. The optical measurement equipment of claim 1, wherein the portion to be measured of the workpiece is located within the depth-of-field of the image capturing devices within a range of a temperature variation.[(para 18, 27)] 

Claims 9, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohyama in view of Guetta.

Regarding Claim 9: Park in view of Ohyama teaches the optical measurement equipment of claim 1, wherein the three- dimensional directions include a first direction, a second direction, and a third direction, the workpiece extends along the first direction, the second direction is perpendicular to the first direction, and the third direction is perpendicular to a plane defined by the first direction and the second direction [(see analysis of claim 8; Ohyama’s up-down mechanism is 1st guide structure, Park’s 171 and 172 would be the second and third guide structure )] , and further [(“adjustment unit configured to adjust a height position of the imaging element, based on a measurement result of the measurement unit” para 16)] .


Park in view of Ohyama does not explicitly show that the distance measuring apparatus is attached to the adjustment apparatus.

However, in the same/related field of endeavor, Guetta teaches that the distance measuring apparatus is attached to the adjustment apparatus [(Guetta para 39 & Fig.3A; the distance measurement apparatus is part of the camera assembly)] :;

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would enhance the focusing   [(Guetta para 39 & Park para 29)] 


Regarding Claim 21: The combination of Park in view of Ohyama in view of Guetta additionally teaches, the optical measurement equipment of claim 9, further comprising a controller for receiving the measured result from the distance measuring apparatus to control the adjustment apparatus.[(Guetta para 39, Ohyama para 89)] 
Motivation and rationale to combine is similar to claim 9.

Regarding Claim 22. The combination of Park in view of Ohyama in view of Guetta further teaches the optical measurement equipment of claim 9, wherein the adjustment apparatus includes a holding structure, the distance measuring apparatus is fixedly attached to the holding structure, and the image capturing devices are movably attached to the holding structure.[[( the measuring apparatus AF measure the distance to control the objective lens {.(Guetta Fig.3 and para 39}  and the camera is rotatable/movable {para 167})]   
Motivation and rationale to combine is similar to claim 9.

Claims 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Guetta.

Regarding claim 11: Park teaches an optical measurement equipment[(abstract)], comprising: 
[(170, para 23, Fig.3 & Fig.2)] :; 
and at least two image capturing devices [(131 & 132)]  attached to the adjustment apparatus, wherein the image capturing devices are adjusted by the adjustment apparatus[(para 23; Fig.3 & Fig.2)]  


Park does not explicitly show a distance measuring apparatus attached to the adjustment apparatus for measuring a distance between the distance measuring apparatus and a portion to be measured of a workpiece and adjusting the imager according to the measurement;

However, in the same/related field of endeavor, Gueta teaches a distance measuring apparatus attached to the camera assembly for measuring a distance between the distance measuring apparatus and a portion to be measured of a workpiece and adjusting the imager according to the measurement [(Guetta para 39 & Fig.3A)] :;


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would enhance the focusing   [(Guetta para 39 &  Park para 29)] 


Park in view of Guetta additionally teaches with respect to claim 14. The optical measurement equipment of claim 11, wherein the adjustment apparatus includes a holding structure and a guide structure, the distance measuring apparatus is fixedly attached to the holding structure, the image capturing devices are attached to the holding structure, and the holding structure is movably attached to the guide structure[(Park Fig.3 & Guetta Fig. 3 para 39)].
Motivation and rationale to combine is similar to claim 11.


Guetta additionally teaches with respect to claim 15. The optical measurement equipment of claim 11, further comprising a controller for receiving the measured result from the distance measuring apparatus to control the adjustment apparatus [(Guetta para 39)] .
Motivation and rationale to combine is similar to claim 1.

Regarding Claim 16. (Currently Amended) A method for measuring warpage of a workpiece, comprising: (a) disposing a workpiece on a receiving surface under at least two image capturing devices[(170, para 23, Fig.3 & Fig.2, devices 131 & 132)], 
(b) heating or cooling the workpiece[(para 18, 27)] ; and 
[(para 18})] 

Park does not explicitly show depth of field.
However, in the same/related field of endeavor, Guetta teaches depth of field [(para 39)]
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide an improved solution for focusing [(Guetta para 39 Park para 29)]

Claims 12-13, 19-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Guetta in view of Ohyama.

Regarding Claim 13. Park in view of Guetta in view of Ohyama further teaches the optical measurement equipment of claim 11, wherein the adjustment apparatus includes a holding structure, the distance measuring apparatus is fixedly attached to the holding structure, [( the measuring apparatus AF measure the distance to control the objective lens {.(Guetta Fig.3 and para 39}  )]   


Park in view of Guetta does not explicitly show and the image capturing devices are rotatably attached to the holding structure.

However, in the same/related field of endeavor, Ohyama teaches and the image capturing devices are rotatably attached to a holding structure.[( and the camera is rotatable { Ohyama para 167})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  such modification would enhance focusing of different kind of surface/area including inclined one[(Ohyama para 23)] 

 
Regarding Claim 12. The combination of Park in view of Guetta in view of Ohyama further teaches the optical measurement equipment of claim 11, wherein the adjustment apparatus includes a holding structure, the distance measuring apparatus is fixedly attached to the holding structure, and the image capturing devices are movably attached to the holding structure. .[( the measuring apparatus AF measure the distance to control the objective lens {.(Guetta Fig.3 and para 39}  and the camera is rotatable{teaches movable} { Ohyama para 167})]   



Ohyama additionally teaches with respect to claim 19. The method of claim 16, wherein (c) includes moving the image capturing devices in a first direction, and the first direction is substantially parallel with a normal direction of the receiving surface. [(para 167, up-down movement)] 
Motivation and rationale to combine is similar to claim 13.

Ohyama additionally teaches with respect to claim 20. The method of claim 16, wherein (c) includes rotating the image capturing devices. [(para 167)] 
Motivation and rationale to combine is similar to claim 13.

Regarding Claim 23. The combination of Park in view of Guetta in view of Ohyama further teaches optical measurement equipment of claim 11, wherein the workpiece is in a plane defined by a first direction and a second direction and the distance measuring apparatus is moveable along a direction non-parallel to the first direction and the second direction. [(see analysis of claim 9)] 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Guetta in view of Takahashi.

Regarding Claim 24. Park in view of Guetta does not explicitly teaches capturing an image of the workpiece by the image capturing devices prior to the heating or cooling.

However, in the same/related field of endeavor, Ohyama teaches capturing an image of the workpiece by the image capturing devices prior to the heating or cooling [( (hereinafter Takahashi, para 6, 100-102 Fig. 8 & Fig. 9))] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  such modification would facilitate prior detection of presence of unacceptable amount of deformation for a particular device.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486